DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 13 has been cancelled.


Status of Claims
2.    This Office Action is in response to the application filed on 01/28/2021. Claims 1-12 and 14-21 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because there is a disconnect between the first two limitations and last two limitations. There seems there is a need for a step to  associate the  packet classification step with  character information extraction step.
Claims 1-12 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 1.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it recites the limitation “wherein the identification information generation unit generates the identification information pertaining to each of a plurality of the packets, based on character information located at a position where an order from character information located at a leading position is same among the character information extracted from each of a plurality of the packets” the underlined limitation is vague and unclear. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because there is a disconnect between the first two limitations and last two limitations. There seems there is a need for a step to  associate the  packet classification step with  character information extraction step.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because there is a disconnect between the first two limitations and last two 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Paddon et al. (US 2005/0286522 A1) in view of Ma et al. (US 2010/0192225 A1).

For claims 1 and 14-15 Paddon teaches a communication device comprising: 
a feature information generation unit configured to generate, by receiving a packet transmitted from equipment that performs packet communication, information indicating a feature of the packet (see paragraph 56 and Figs. 2-3 “received packet provides generated features”); 
a classification unit configured to classify the packet into a packet group, based on information indicating the feature, and predetermined classification criteria (see paragraph 56 and Figs. 2-3 “classification component”); 
an extraction unit configured to extract one or more pieces of character information from the packet, based on predetermined extraction criteria (see paragraph 56 and Fig. 3 “identification component 302 receives a data packet and defines a packet 308 according to its associated features”); and 
an identification information generation unit configured to generate identification information by which the equipment that transmits the packet can be identified, based on character information in which a number of patterns pertaining to a structure of the character information satisfies a condition among the character information extracted from the one or more packets belonging to the same packet group (see paragraph 56 and Fig. 3 “identification component 302 identifies the features of packet 308 and relays its findings to classification and prognosis components”).  

	Paddon does not explicitly teach extraction unit extracting characters to identify transmitter of received packet.
	However, Ma teaches a destination device extracts data from the received packets …dividing the data into packets enables the source device to resend only those individual packets that may be lost during transmission-that is the destination device identifies the source device from extracting information of the received packets (see Ma: paragraph 2). In addition, Ma teaches pattern matching schemes may inspect more than just port numbers and protocol identifiers and often inspect the packet payload for particular character patterns in attempt to identify an application involving an application (a device or an equipment) to which each packet corresponds (see Ma: paragraph 7).
In addition, Ma teaches…wherein the control unit includes an application identification (AI) module that extracts a string of characters from the packet, identifies a first character in the extracted string, evaluates the first character with respect to the (see Ma: at least claims 12 and 14).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing data of claimed invention to use the teachings of Ma in the Paddon classification of network packets to configure the generated features 314 in order to inspect the packet payload for particular character patterns in attempt to identify an application involving an application (a device or an equipment) to which each packet corresponds (see Ma: paragraph 7).

For claim 2 Paddon in view of  Ma teaches the communication device, wherein the feature information generation unit generates information indicating the feature, which represents at least one of a size of the packet (see Paddon: paragraph 57 “IPv4 or IPv6 wherein the IPv4’s length is different than IPv6’s-weel known in the art”), 
Paddon in view of  Ma teaches the communication device, wherein the classification criteria indicate classifying the packet into the packet group, based on a degree of similarity of information indicating the feature (see Paddon: paragraph 57 “IPv4 or IPv6 packets class (protocol type)”, paragraph 7 “packets are classified according to a supplied policy”, and paragraphs 50-52 “classification rules and criteria”).  

           For claim 4 Paddon in view of  Ma teaches the communication device, wherein the feature information generation unit generates information indicating the feature, pertaining to the specific packet having a specific network attribute (see Paddon: paragraph 52 “discriminate between different class of packets”).  

           For claim 5 Paddon in view of  Ma teaches the communication device wherein the feature information generation unit generates information indicating the feature pertaining to a plurality of the packets, by performing statistical calculation with respect to a feature amount of a plurality of the packets (see Paddon: paragraph 70 “generated features utilizing historical information”).  

           For claim 6 Paddon in view of  Ma teaches the communication device, wherein the extraction criteria indicate extracting, as the character information, a character string indicating a header or a payload of a communication protocol of an application layer included in the packet (as discussed in claim 1).  

Paddon in view of  Ma teaches the communication device, wherein the extraction criteria indicate extracting the character string divided by a specific character (as discussed in claim 1), or 

           For claim 8 Paddon in view of  Ma teaches the communication device, wherein the identification information generation unit generates the identification information, based on character information having the largest number of patterns among the character information extracted from the packet (see Ma: paragraph 7 “particular patterns in order to identify an application”, paragraph 16 “extracting a string from the payload of the packet and evaluates the first chanter that satisfies the condition”, paragraph 57 “identifying particular string or chanter patterns with an amount of data”, and paragraph 133 “classifier may also iterate a counter for the packet flow and measures the counter value against a threshold-the largest being 100”).

           For claim 11 Paddon in view of  Ma teaches the communication device, further comprising a control for controlling unit configured to control transmission processing of the packet, based on the identification information pertaining to the packet received from the equipment (see Paddon: Fig. 3 “output of 302 (identification information is fed to classification unit 304 and prognosis unit 306” and as discussed in claim 1).  

           For claim 12 Paddon in view of  Ma teaches the communication device, wherein the control unit performs, based on transmission control information indicating a content at least one of selecting a route along which the packet is transmitted, and discarding the packet transmitted from the equipment (see Paddon: paragraph 48 “routing packet in a specific manner” and paragraph 36 “select specific packets to forward or discard”).  

           For claim 16 Paddon in view of  Ma teaches the communication device, wherein the classification criteria indicate classifying the packet into the packet group, based on a degree of similarity of information indicating the feature (see Paddon: paragraph 12 “classifying the packet relative to the feature prism”).  

           For claim 17 Paddon in view of  Ma teaches the communication device, wherein the feature information generation unit generates information indicating the feature, pertaining to the specific packet having a specific network attribute (see Paddon: paragraph 80 “attributes”).  

           For claim 18 Paddon in view of  Ma teaches the communication device, wherein the feature information generation unit generates information indicating the feature, pertaining to the specific packet having a specific network attribute (see Paddon: paragraph 80 “attributes”).  

           For claim 19 Paddon in view of  Ma teaches the communication device, wherein the feature information generation unit generates information indicating the feature (see Paddon: paragraph 70 “generated features utilizing historical information”).  

           For claim 20 Paddon in view of  Ma teaches the communication device, wherein the feature information generation unit generates information indicating the feature pertaining to a plurality of the packets, by performing statistical calculation with respect to a feature amount of a plurality of the packets (see Paddon: paragraph 70 “generated features utilizing historical information”).  

           For claim 21 Paddon in view of  Ma teaches the communication device, wherein the feature information generation unit generates information indicating the feature pertaining to a plurality of the packets, by performing statistical calculation with respect to a feature amount of a plurality of the packets(see Paddon: paragraph 70 “generated features utilizing historical information”).  

5.	Claims 10  are rejected under 35 U.S.C. 103 as being unpatentable over Paddon et al. (US 2005/0286522 A1) in view of Ma et al. (US 2010/0192225 A1) further in view of Zhang et al. (US 2009/0204696 A1).

           For claim 10 Paddon in view of  Ma does not explicitly teaches the communication device, wherein the identification information generation unit displays, 
	However, Zhang teaches a packet analyzer can be deployed on a host to display network packets for example tcpdump and windump, etc. (see Zhang: paragraph 24). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing data of claimed invention to use the teachings of Zhang in the combined Ma and  Paddon classification of network packets to configure the generated features 314 in order to inspect the packet payload for particular character patterns in attempt to identify an application involving an application (a device or an equipment) to which each packet corresponds (see Zhang: paragraph 24).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415